RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT is entered into as of February 24, 2009, between Joy Global Inc.
(the “Company”) and _____________ (the “Grantee”). In consideration of the
mutual promises and covenants made in this Agreement and the mutual benefits to
be derived from this Agreement, the Company and the Grantee agree as follows:

 

Subject to the provisions of this Agreement and the provisions of the Joy Global
Inc. 2007 Stock Incentive Plan (as amended from time to time, the “Plan”), the
Company hereby grants to the Grantee 4,074 restricted stock units (the
“Restricted Stock Units”) as of

February 24, 2009 (the “Grant Date”). This grant constitutes an “other
stock-based award” under Section 8 of the Plan. Capitalized terms not defined in
this Agreement have the meanings given to them in the Plan.

 

1.         Vesting. Subject to the provisions of Paragraph 5(a) of this
Agreement, the Restricted Stock Units will vest and become non-forfeitable on
the one-year anniversary of the Grant Date.

 

2.         Restriction Period. The Restriction Period is the time between the
Grant Date and the one-year anniversary of the date on which the Grantee’s
service on the Board terminates.

 

3.         No Shareholder Rights Before Settlement. The Grantee shall not be
entitled to any rights or privileges of ownership of shares of Common Stock with
respect to any Restricted Stock Unit unless and until a share of Common Stock is
actually delivered to the Grantee in settlement of such Restricted Stock Unit
pursuant to this Agreement.

 

4.         Dividends. On each payment date with respect to any dividend or
distribution to holders of Common Stock with a record date occurring during a
Restriction Period, the Grantee will be credited with additional Restricted
Stock Units (rounded to the nearest whole unit) having a value equal to the
amount of the dividend or distribution that would have been payable with respect
to the unvested Restricted Stock Units if they had been actual shares of Common
Stock on such record date, based on the Fair Market Value of a share of Common
Stock on the applicable payment date. Such additional Restricted Stock Units
shall also be credited with additional Restricted Stock Units as further
dividends or distributions are declared, and all such additional Restricted
Stock Units shall be subject to the same restrictions and conditions as the
Restricted Stock Units with respect to which they were credited.

 

 

5.

Forfeiture and Settlement of Units.

 

(a)       The Restricted Stock Units shall be forfeited if the service of the
Grantee on the Board is terminated for any reason prior to the one-year
anniversary of the Grant Date; provided, however, that if the Grantee’s service
on the Board terminates by reason of the Grantee’s death or Disability the
Restricted Stock Units shall become non-forfeitable and will be settled;
provided, further, that if the service of the Grantee on the Board terminates on
the date of the Company’s 2009 annual meeting of shareholders,

 

 



 

--------------------------------------------------------------------------------

such service shall be deemed to have continued until the first anniversary of
the Grant Date, notwithstanding that such period may actually have been less
than 365 calendar days. In the event of Grantee’s death or Disability the
Restricted Stock Units shall be settled as soon as practicable after the date of
death or Disability. In the event that the Grantee dies before settlement of all
of the Grantee’s vested Restricted Stock Units (whether while the Grantee is a
member of the Board or after such membership has terminated), all such remaining
vested Restricted Stock Units shall be settled by delivery to the Grantee’s
beneficiary or beneficiaries (as determined under the Plan), as soon as
practicable after the date of such death, of a number of shares of Common Stock
equal to the number of such Restricted Stock Units. If, in the event of the
Grantee’s death, the Grantee fails to designate a beneficiary, or if the
designated beneficiary of the Grantee dies before the Grantee or before the
complete payment of the amounts distributable under this Agreement, the amounts
to be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Grantee and the
beneficiary.

(b)       Unless earlier forfeited or settled pursuant to Paragraph 5(a) of this
Agreement, Restricted Stock Units shall be settled at the end of the Restriction
Period. Each Restricted Stock Unit settled pursuant to this Paragraph 5 shall be
settled by delivery of one share of Common Stock. Any fractional Restricted
Stock Units shall be rounded to the nearest whole number.

 

6.

Change in Control and Corporate Events.

 

(a)       Notwithstanding any other provision of this Agreement, in the event of
a Change in Control, all outstanding Restricted Stock Units held by the Grantee
on the effective date of the Change in Control, whether or not then vested,
shall be settled as soon as practicable after the Change in Control by payment
to the Grantee of an amount in cash equal to the Fair Market Value of a share of
Common Stock on the date of the Change in Control times the number of such
Restricted Stock Units.

 

(b)       In the event of a stock split, spin-off, or other distribution of
stock or property of the Company, or any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), the number of Restricted Stock Units subject to the award shall be
equitably adjusted by the Committee as it determines to be appropriate in its
sole discretion; provided, however, that the number of Restricted Stock Units
subject to the award shall always be a whole number. In the event of any other
change in corporate capitalization (including, but not limited to, a change in
the number of shares of Common Stock outstanding), or a corporate transaction,
such as any merger, consolidation, or separation, or any partial or complete
liquidation of the Company, the number and kind of Restricted Stock Units
subject to the award may be adjusted by the Board or Committee as the Board or
Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Restricted Stock Units subject to the award shall
always be a whole number. The determination of the Board or Committee regarding
any adjustment will be final and conclusive.

 

2

 



 

--------------------------------------------------------------------------------

 

7.         Nontransferability. Restricted Stock Units granted under this
Agreement are not transferable by the Grantee, whether voluntarily or
involuntarily, by operation of law or otherwise, during the Restriction Period,
except as provided in the Plan. Any assignment, pledge, transfer or other
disposition, voluntary or involuntary, of the Restricted Stock Units made, or
any attachment, execution, garnishment, or lien issued against or placed upon
the Restricted Stock Units, shall be void.

 

8.         Administration. This Agreement and the rights of the Grantee
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Grantee.

 

9.         Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Grantee:

 

                

 

 

If to the Company:

Joy Global Inc.

100 East Wisconsin Avenue, Suite 2780

Milwaukee, WI 53202

Attention: Corporate Secretary

Facsimile: 414-319-8520

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notice and
communications shall be effective when actually received by the addressee.

 

10.       Successors. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Grantee
pursuant to Paragraph 7.

 

11.       Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws.

 

3

 



 

--------------------------------------------------------------------------------

12.       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

13.       Conflicts and Interpretation.  In the event of any conflict between
this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, any term which is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan.

 

14.       Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 

15.       Amendment. This Agreement may not be modified, amended or waived
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 

16.       Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.

 

 

17.

Miscellaneous.

 

(a)       This Agreement shall not confer upon Grantee any right to continue as
a member of the Board, nor shall this Agreement interfere in any way with the
right of the Company’s shareholders to terminate the Grantee’s Board service at
any time.

 

(b)       This Agreement shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

4

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused this Agreement to be executed in its name and on its behalf, all as of
the date first written above.

 

JOY GLOBAL INC.

[img1.jpg]


Sean D. Major

Executive Vice President, General Counsel and Secretary

 

GRANTEE

 

 

 

By:  

 

 

5

 



 

 